DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18 in the reply filed on 27 September 2021 is acknowledged.  
The traversal is on the grounds that restriction is not appropriate if a serious burden does not exist.  This argument is not deemed persuasive as the process claims are separately classified which is sufficient to establish a serious burden. 
The traversal is on the ground(s) that inventions related as product and process of making the product are considered to have unity of invention in view of MPEP 1893.03(d).  However, Subsection (c) of 37 CFR 1.475 states that if the application contains more or less than the combinations listed in subsection (b) then unity of invention might not exist. Nothing in the rules states unity must exist merely by having the listed combinations in section (b).
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 September 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claim 15 appear to describe a structure such as:

    PNG
    media_image1.png
    626
    750
    media_image1.png
    Greyscale

In contrast, the last clause of the claim 15 recites “the paint being sandwiched between the two opacifying coatings.”  The term “sandwiched” implies that one of the opacifying coatings is on 
	Claim 16 initially states that the colored layer or filter is on or under the paint.  Claim 16 subsequently states that the colored layer or filter is on the paint.  Therefore, claim 16 is vague as to whether the claim permits the colored layer or filter to be under the paint.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 recites that the pigment is contained in an amount of “below 10 wt%”, whereas claim 9 has an upper limit of 10 wt% for the pigment, which is a broader than the claim 1 limitation.  “[B]elow 10%” is narrower than the upper limit of 10 wt%.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mangold et al. (EP 3222594 A).
A machine generated translation of Mangold et al. accompanies this Action, and will be cited below.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Mangold et al. discloses a glass ceramic article having an area (5) for an electro optical display.  See the abstract.  The area (5) is coated with a silicone resin containing 0.1 to 25% by weight scattering particles such as TiO2.  Id., paragraph [0035], and examples 1-6 in the table.  TiO2 inherently possesses the properties of a pigment because TiO2 is the preferred pigment of the instant application.  See page 9, lines 25-30.  Mangold et al. discloses that the composition is applied in the form of a coating liquid, i.e., paint.  See paragraph [0044].  

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	As to claim 3, examples 1 to 21 have an average particle size of 0.21 µm or 0.3 µm.
As to claim 4, Mangold et al. teaches that the scattering particles may contain a mixture of different scattering particle, and the Mangold et al. suggests the scattering particles may be barium sulfate.  See paragraph [0035].  Barium sulfate is described as a filler on page 11, lines 12-14.
As to claim 5, Mangold et al. teaches that the silicone may be modified with alkanes or vinyls among others.  See paragraph [0049].
As to claims 6-8, embodiment 2 of Mangold et al. does not appear to contain water, an aqueous solvent, silica gel or colloidal silica.  See paragraph [0061].
As to claim 11, Mangold et al. discloses that the liquid coating has a thickness of 1 to 50 µm.  See paragraph [0042].
As to claim 12, Mangold et al. discloses that the silicone resin is polymerized.  See paragraph [0037].

As to claim 16, Mangold et al. discloses a color layer (4) on the coating layer (3).  Id.
As to claim 18, Mangold et al. discloses that the glass ceramic is made for a cooking surface, i.e., hot plate.  See paragraph [0001]. 

Claims 1-3, 6-8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Llaluet et al. (US 2015/0219312).
Llaluet et al. teaches a glass ceramic article having a luminous region.  See the abstract.  The luminous region is coated with an inkjet filter formed from a pigment and a medium for the ink such as a silicone resin.  See the abstract and paragraph [0046].  The pigment is added in an amount of 1 to 5 wt% (id.), which is sufficiently specific to anticipate the range recited in claims 1 and 2.  See MPEP 2131.03.  The coating composition is a mixture of pigment and medium including a solvent, and is therefore considered to be a paint.
Llaluet et al. differs from claim 1 by listing silicone in a list of resins.  However, it would have been obvious to have employed any of the resins disclosed by Llaluet et al.  The rationale for doing so is that it would have been obvious to have selected a material that is known as suitable for coating glass ceramics.  See MPEP 2144.07.
As to claim 3, Llaluet et al. teaches that the particles of pigment may have a size of less than 1 µm, which overlaps the recited range.  See MPEP 2144.05.
As to claim 6, Llaluet et al. teaches numerous solvents for the composition which are not water or aqueous solvents.  See paragraph [0046].
Id.
As to claim 11, Llaluet et al. teaches that the layer may have a thickness of 10-20 µm.  See paragraph [0045].
As to claim 12, because the coating contains silicone, it must form a polymer based layer. 
As to claim 13, Llaluet et al. teaches the layer has a luminous transmission in excess of 30%.  See paragraph [0050].  One of ordinary skill in the art would have expected the composition of Llaluet et al. to possess the same diffusion in view of the similarities in composition.
As to claim 16, Llaluet et al. teaches that the coating composition (i.e., paint) is colored in paragraph [0049].
As to claim 17, Llaluet et al. teaches that the substrate having the properties recited in claim 17 in paragraph [0026].
As to claim 18, Llaluet et al. teaches that the article including the coating may be employed in cooking, i.e., a hot plate.  See paragraph [0070].

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Llaluet et al. (US 2015/0219312) as applied to claim 1 above, and further in view of Florent et al. (US 2005/0214521).
Llaluet et al. renders obvious claim 1 for the reasons recited above.  Llaluet et al. fails to disclose the inclusion of an inorganic or mineral filler as recited in claim 4.

Therefore, it would have been obvious to have employed a mixture of inorganic fillers and pigments in the composition of Llaluet et al. because the inorganic fillers provide mechanical reinforcement to the coating composition.
Llaluet et al. fails to disclose the modification of the silicone resin with radicals recited in claim 5. 
Florent et al. teaches silicone coating compositions for use with glass ceramic cooktops.  See the abstract and paragraphs [0070]-[0073].  The polysiloxane (i.e., silicone) may advantageously be modified by moieties such as phenyl, methyl, ethyl, propyl and vinyl.  See paragraph [0092].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the silicone of Llaluet et al. with a phenyl, methyl, ethyl, propyl and vinyl because such modifications are known to provide advantages.

Allowable Subject Matter
Claims 9, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vockler et al. (US 4,814,230) teaches a coating composition for glass comprising 1.0 to 5.0 wt% pigment and polydiorganosiloxane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) 


/David Sample/Primary Examiner, Art Unit 1784